BLUE, Judge,
dissents with opinion.
I respectfully dissent. I would grant rehearing and affirm the trial court’s suppres*258sion of evidence in this case. At the hearing on Aqqad’s motions to suppress, three law enforcement officers testified for the state. The officers’ testimony was confusing and often conflicting. More importantly, the credibility of these witnesses was for the fact-finder to determine. When the trial court granted the motions to suppress, it necessarily rejected the facts which are cited in the majority’s decision reversing the suppression orders. In order to find record support for its decision, the majority must reweigh the credibility of Agent Gossett’s testimony. In so doing, I believe the majority has usurped the trial court’s fact-finding function. Because the testimony was conflicting, I would not override the trial court’s factual findings which support the orders of suppression and would, accordingly, affirm the trial court.